DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.


Allowability Notice
In view of amended claims and further search, Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: CHAUDHRI (US 20160255188 A1) in view of Orbach (US 9125144 B1), Cardonha (US 20170099382 A1), and Ko (US 20210051226 A1) is considered as the most relevant document in the prior art, which discloses
a method of managing a distraction to a smart device based on a context- aware rule, the method comprising steps of setting a context-aware distraction management rule; See CHAUDHRI Fig. 2B, [0039]
wherein the step of setting the context-aware distraction management rule comprises steps of setting a condition in which a distraction management mode is applied by selecting one or more context information items to which the distraction management mode is automatically applied (See CHAUDHRI Fig. 2A, [0036]) and setting a condition in each of the selected items; (See CHAUDHRI Fig. 2B, [0039])
selecting a distraction management mode to be applied when the set condition is satisfied; See CHAUDHRI Fig. 1A, [0023] 
setting a condition in which the distraction management mode is released, for returning a state in which the selected distraction management mode has been applied to a state before the selected distraction management mode was applied; and See CHAUDHRI Fig. 2B, [0039] 
verifying the condition for applying or releasing the distraction management mode (See Cardonha [0038]) and transmitting a result of the verification to the user.  See Cardonha [0035] See Ko Fig. 5AM, [0335] 
suggesting a modification to the condition in which the distraction management mode is released or the condition in which a distraction management mode is applied See Ko Fig. 5AI, [0228]  Fig. 5AU. [0245] 
collecting context information for applying a distraction management mode based on the set context-aware distraction management rule; See CHAUDHRI Fig. 6, 606 [0055], Fig. 5 with [0051] Fig. 7 with [0058] 
determining whether to set a distraction management mode and setting the distraction management mode based on the context-aware distraction management rule (See CHAUDHRI Fig. 6, 612 [0056]) and the context information for applying the distraction management mode, (See CHAUDHRI  Fig. 5  [0051] [0058]) See CHAUDHRI Fig. 6, 612 [0056] 
wherein the context information for applying the distraction management mode (See Orbach Col. 11, lines 11-15: (51)) comprises an indication of whether the smart device is in a physical separation state from a user, and See Orbach Fig. 6, Col. 11, lines 6-8: (50) 
wherein the indication of whether the smart device is in the physical separation state is inferred based on communication between the smart device and a device worn by the user;(See Orbach Fig. 5, Col. 10, lines 10-13: (44)) See Orbach Fig. 3B, Col. 7, lines 8-17: (30) 
collecting context information for releasing the set distraction management mode; and  See CHAUDHRI Fig. 6, 606 [0055], Fig. 5 with [0051] and Fig. 7 with [0058] 
determining whether to release the setting of the distraction management mode and releasing the distraction management mode.  See CHAUDHRI Fig. 6, 608 [0055] 

CHAUDHRI in view of Orbach, Cardonha, and Ko does not discloses the technical features in Claims 1 and 6 of including automatically simulating operation of the condition in which the distraction management mode is released and the condition in which a distraction management mode is applied to identify any logical defects, and 
suggesting a modification to the condition in which the distraction management mode is released or the condition in which a distraction management mode is applied if a logical defect is present; (Emphasis added)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644